DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asen et al. (US 2015/0192181).
Re claims 1 and 8, Asen et al. disclose a brake pad state estimation device that estimates a brake pad state including at least one of a wear volume and a temperature of a brake pad of a vehicle, the brake pad state estimation device comprising: a processor (100); and a storage configured to store driving environment information indicating a driving environment for the vehicle, wherein the processor is programmed to execute: an information acquisition process (S1) acquiring sensor detection information that includes a vehicle speed and a brake pressure detected by a sensor (7c) installed on the vehicle; and a brake pad state calculation process (S2) calculating the brake pad state based on the sensor detection information during braking of the vehicle, in the information acquisition process, the processor is further programmed to variably set a sampling period for acquiring the sensor detection information from the sensor according to the driving environment indicated by the driving environment information, and the sampling period in a case where the wear volume or the temperature of the brake pad is expected to be lower is set to be longer than the sampling period in a case where the wear volume or the temperature of the brake pad is expected to be higher, or the sampling period in a case where a likelihood of the braking of the vehicle being performed is lower is set to be longer than the sampling period in a case where a likelihood of the braking of the vehicle being performed is higher.  See step S2-3 (Par 118-121) wherein when the estimated clearance of the brake does not meet the reference value, the processor is further programed to continue adjustment (longer sampling period).

Re claim 4, Asen et al. disclose wherein the driving environment information includes the vehicle speed, and the processor is further programmed to set the sampling period in a case where the vehicle speed is lower to be longer than the sampling period in a case where the vehicle speed is higher. (Par. 116)




Allowable Subject Matter
Claims 2, 3, and 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kramer et al. teach a similar brake pad state estimation device and method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127. The examiner can normally be reached Monday, and Thursday, 7:00AM-3:00PM, Tuesday - 12:00PM - 8:00PM and Wednesday and Friday - 7:00AM - 10:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWDecember 3, 2022